Citation Nr: 1646987	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  09-31 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include psoriatic arthritis.

2.  Entitlement to an initial compensable disability rating for psoriatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2006 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Atlanta, Georgia and a June 2007 rating decision from the RO in St. Petersburg, Florida.  The case is currently under the jurisdiction of the Atlanta RO.

The Veteran testified before the Board at a hearing in October 2013.  A transcript of the hearing is of record.

The Board previously remanded these claims in January 2014 and June 2015.  In April 2016, the Board granted service connection for right knee degenerative joint disease and denied service connection for a right shoulder disability while remanding the service connection claim for a left ankle disability, to include psoriatic arthritis and entitlement to an initial compensable disability rating for psoriatic arthritis of the left knee once again for further development.

The issue of entitlement to service connection for cellulitis of the right lower extremity was referred by the Board in the June 2015 decision and again in the April 2016 decision.  The Agency of Original Jurisdiction (AOJ) has not adjudicated the issue.  Therefore, the issue is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The April 2016 Board remand directed the RO to obtain an addendum opinion from an orthopedist or rheumatologist answering specific medical questions regarding the Veteran's left ankle and left knee.  An addendum opinion was obtained in May 2016; however, the opinions provided are not adequate.  

Regarding the Veteran's left ankle, the May 2016 addendum opinion found the Veteran's does not have a diagnosis of a left ankle disability or that the problems the Veteran experiences are developmental.  The opinion was based on the June 2014 VA examination where the ankle had normal range of motion and normal x-rays.  Because of these findings, the May 2016 examiner did not provide an opinion as to whether the Veteran's left ankle problems were caused or aggravated by his diabetes mellitus or right knee disability.  However, as identified in the April 2016 Board remand, the June 2014 examination diagnosed the Veteran with a left ankle strain.  Such establishes the potential for disability during the pendency of the appeal.  Further, even if left ankle enthesophytes are developmental, there is still no resolution with respect to the aggravation question.

Regarding the Veteran's left knee, the May 2016 addendum opinion similarly failed to address the remand directive.  The examiner reiterated the January 2016 examiner's opinion as to whether the Veteran's left total knee replacement (TKR) was related to his service-connected left knee psoriatic arthritis.  The Board's earlier Remand highlighted the inconsistent findings that it was not possible to ascertain the circumstances of the Veteran's left knee TKR while also determining that it was likely that the cause of the left knee TKR was the same as the right knee.  There remains no rationale addressing the determination of why the left knee TKR was not related to the service connected psoriatic arthritis. 

In light of these deficiencies, these claims must be remanded for a new VA opinion in compliance with the April 2016 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records and private records pertaining to the Veteran's left knee and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded an examination to determine the severity of his left knee.  The claims file must be provided to the examiner for review.  The examination should be conducted by an examiner who has not previously seen the Veteran.  The report of examination should include a detailed account of all objective findings and observations relating to the Veteran's left knee.

	a.  The clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time then the clinician must provide an adequate explanation as to why.

b.  Testing of the range of left knee motion must also include testing in active motion and passive motion.  The examiner should also discuss weight-bearing and nonweight-bearing ranges if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

c.  The examiner is specifically asked to state whether the Veteran's left TKR is at least as likely as not the result (caused or aggravated) of his service-connected psoriatic arthritis.  The examiner should identify the evidence that support the opinion.  If the examiner determines they are not related, the examiner must identify what symptoms the Veteran has that are attributable to his service-connected psoriatic arthritis of the left knee and what are attributable to his nonservice connected left TKR.  If the examiner is unable to distinguish between the TKR and psoriatic arthritis symptoms, they must so state.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.

3.  The Veteran should be scheduled for an examination of his left ankle by an orthopedist or rheumatologist who has not previously seen the Veteran.  The claims folder must be made available to the examiner for review in connection with the opinion.  The opinion must reflect that such a review was conducted.  

a.  The examiner should identify/diagnose any disability of the left ankle that is currently present or has existed during the pendency of the appeal.  If a diagnosis is not made, the examiner should reconcile his or her findings with those made in 2014, which diagnosed left ankle strain and left ankle enthesophytes.

b. For each disability of the left ankle that is identified, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left ankle disorder (e.g., left ankle enthesophytes) was (i) caused or (ii) aggravated (made worse) by his service-connected diabetes mellitus.  In answering this question, the examiner should specifically address the June 2014 examiner's comment that metabolic changes are a possible cause of enthesophytes.  If the examiner finds that metabolic changes are not a possible cause of enthesophytes, the examiner must support the conclusion with rationale.

c. For each disability of the left ankle that is identified, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left ankle disorder are (i) caused or (ii) aggravated ( made worse) by his service-connected right knee disability.  The examiner should address the Veteran's complaints of painful motion, functional loss, giving away, locking and disturbed/altered gait.

4.  Thereafter, the AOJ should re-adjudicate the claims.  If the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






